Daggett, J.
There are three'grounds on which the defendant insists on a new trial.
1. He claims that the charge was wrong as to the effect of his declarations, given in evidence by the plaintiff. I take the rule of law to be, that declarations of a party against his interest are always admissible in evidence. They may weigh little, or they may furnish strong, nay, irresistible proof. Declarations in one’s favour, strictly speaking, are not admissible at all. But where a witness is called to relate the conversation of a party, all which was said at the time, if required, must be testified. This rule rests on solid principle. A person is always presumed to speak favourably for himself, and never to allege any thing against his interest, unless it be true. For the same reason, where a person has stated a fact altogether in his favour, a witness never can be permitted to tes-'f *321íifv to that declaration: in other words, a party cannot make y > r j testimony for himself. But where a party calls a witness to relate declarations of his antagonist, the witness must state the whole of that conversation, and it must be submitted to the jury for their consideration, to the end that all unfavoura-ble impressions may thereby be removed. But there is not; nor ever was, any rule, which required a jury to believe what a party has said in his own favour. On a trial for the theft of a watch, a witness swears, that the prisoner acknowledged to him, that he took the watch, in the night, from the owner’s house, but he adds, that the owner gave him licence to enter his house and take his watch, at any time; The jury might readily believe the first part of the confession, and as readily disbelieve the other part.
2. That part of the charge is complained of, in which the court instructed the jury, that if they should find, that the defendant, when he commenced his suit, had no cause of action and knew that he had none, this would be sufficient evidence, in the absence of proof to the contrary, of malice | and that they might infer, if he had no cause of action, in the absence of proof to the contrary, his knowledge that he had no cause of action. It is difficult to see any error in this direction. Malice, in reference to this subject, is any improper motive. It need not imply malignity, nor even corruption; in the appropriate sense of those terms. If a person commence an action, by attaching the goods of the defendant, knowing that he has no cause of action, he intends to vex, harass and injure him; and this is malicious enough.
3. It is said, the damages are too high. This is an action sounding in damages. No precise rule can be laid down;. It must be a strong case, and where the damages are outrageous; to warrant the Court to grant a new trial; in an action of tort of this kind.
, None of these objections, then, can prevail; and a new trial must, therefore, be denied.
The other Judges were of the same opinion.
New trial not to be granted.